DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on April 24, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 2 of claim 4, the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuji et al. (JP 2011-255457).
Referring to Figure 14, Tsuji teaches a robot arm mechanism formed by a link section (20) being supported by a joint, wherein the link section is covered with a cover (21), and  the cover is supported by a push-button switch or a pressure sensor (22-24).  
With respect to claim 2, Tsuji teaches the cover is divided into a plurality of cover sections (Fig 14), and each of the plurality of cover sections is supported by the push-button switch or the pressure sensor.  
With respect to claim 3, Tsuji teaches the cover is a rigid cover.  
With respect to claim 4, Tsuji teaches the push-button switch is of a momentary type.  
Claim Rejections - 35 USC § 103
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (WO 2016/063992) in view of Tsuji et al. (JP 2011-255457).
Kawaguchi teaches a robot arm mechanism in which a support column section (11) including a turning rotation joint (J1) is supported on a base (BP), a rising and lowering section including a rising and lowering rotation joint (J2) is placed on the support column section, a linear extension and contraction joint (J3) including an arm with a linear extension and contraction property is provided on the rising and lowering section, a wrist section (adjacent J6) to which an end effector (3) is fittable is equipped at a tip end of the arm, a swing rotation joint (J6) for swingably rotating the end effector, a tilting rotation joint (J5) for tilting and rotating the end effector back and forth, and an axial rotation joint (J4) for axially rotating the end effector are combined in the wrist section, the turning rotation joint and the rising and lowering rotation joint are connected by a first link section (section between J1 and J2), the rising and lowering rotation joint and the linear extension and contraction joint are connected by a second link section (section between J2 and J3), the linear extension and contraction joint and the swing rotation joint are connected by a third link section (section between J3 and J6) including the arm, the swing rotation joint and the tilting rotation joint are connected by a fourth link section (section between J5 and J6), and the tilting rotation joint and the axial rotation joint are connected by a fifth link section (section between J4 and J5).
	Kawaguchi does not teach a cover that covers at least one link section of the first, second, third, fourth and fifth link sections and is supported by a push-button switch or a pressure sensor.  As described above, Tsuji teaches a robot having covers (21) for covering links (20), the covers supported by a push-button switch or a pressure sensor (22-24).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the robot links of Kawaguchi with covers supported by a push-button switch or a pressure sensor, as taught by Tsuji, motivation being to protect the robot from damage due to collision with an object during operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658